OFFICIAL NOTICEFROM COURTOF CRIMINAL APPEALS OF TEXAS

                                        1 <n
            STATE OF TEXAS            £ *"
                                        <       b^w*-H~ ^
            PENALTY FOR
                                      w rz
            PRIVATE USE               Ml Wrf
                                                             0znr1 $000.
                                                             000140162? AbS. 06. 2015
7/29/2015                                               COA No. 05-13-01547-CR
HARRIMAN, TIMOTHY SCOTT          Tr. Ct. No. F94-01553-ML                PD-0653-15
On this day, the Appellant's' Pro Se petition for discretionary review has been
refused.
                                                                  Abel Acosta, Clerk

                           TIMOTHY SCOTT HARRIMAN
                                               TDC# 677187




                                                                                 SPS8I


                                                                                        5